           Case 1:21-cv-03718-VSB Document 6 Filed 07/21/21 Page 1 of 3




VSBUNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAMILLE WILLIE MAE WISE,                                                                 7/21/2021

                                 Plaintiff,
                                                                   21-CV-3718 (VSB)
                     -against-
                                                                 ORDER OF SERVICE
JP MORGAN CHASE,

                                 Defendant.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq, alleging that Defendant used deceptive practices in the

collection of a debt. By order dated July 15, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). (Doc. 4.)

       Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on

the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
            Case 1:21-cv-03718-VSB Document 6 Filed 07/21/21 Page 2 of 3




378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

         To allow Plaintiff to effect service on Defendant JP Morgan Chase through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for Defendant. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon Defendant.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to issue a summons, complete the USM-285 form

with the address for JP Morgan Chase, and deliver all documents necessary to effect service to

the U.S. Marshals Service.

SO ORDERED.

Dated:     July 21, 2021
           New York, New York

                                                           VERNON S. BRODERICK
                                                           United States District Judge




                                                   2
Case 1:21-cv-03718-VSB Document 6 Filed 07/21/21 Page 3 of 3




          DEFENDANTS AND SERVICE ADDRESSES

   JP Morgan Chase
   880 Powder Mill Rd.
   Wilmington, DE 19807
